
	
		III
		112th CONGRESS
		1st Session
		S. RES. 260
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mr. Webb (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 75th anniversary of the
		  dedication of Shenandoah National Park.
	
	
		Whereas the 75th anniversary of the dedication of
			 Shenandoah National Park corresponds with the Civil War sesquicentennial,
			 enriching the heritage of both the Commonwealth of Virginia and the United
			 States;
		Whereas in the early to mid-1920s, as a result of the
			 efforts of the citizen-driven Shenandoah Valley, Inc. and the Shenandoah
			 National Park Association, the congressionally appointed Southern Appalachian
			 National Park Committee recommended that Congress authorize the establishment
			 of a national park in the Blue Ridge Mountains of Virginia for the purpose of
			 providing the western national park experience to the populated eastern
			 seaboard;
		Whereas, in 1935, the Secretary of the Interior, Harold
			 Ickes, accepted the land deeds for what would become Shenandoah National Park
			 from the Commonwealth of Virginia, and, on July 3, 1936, President Franklin D.
			 Roosevelt dedicated Shenandoah National Park to this and to succeeding
			 generations for the recreation and re-creation they would find;
		Whereas the Appalachian Mountains extend through 200,000
			 acres of Shenandoah National Park and border the 8 Virginia counties of
			 Albemarle, Augusta, Greene, Madison, Page, Rappahannock, Rockingham, and
			 Warren;
		Whereas Shenandoah National Park is home to a diverse
			 ecosystem of 103 rare and endangered species, 1,405 plant species, 51 mammal
			 species, 36 fish species, 26 reptile species, 23 amphibian species, and more
			 than 200 bird species;
		Whereas the proximity of Shenandoah National Park to
			 heavily populated areas, including Washington, District of Columbia, promotes
			 regional travel and tourism, providing thousands of jobs and contributing
			 millions of dollars to the economic vitality of the region;
		Whereas Shenandoah National Park, rich with recreational
			 opportunities, offers 520 miles of hiking trails, 200 miles of which are
			 designated horse trails and 101 miles of which are part of the 2,175-mile
			 Appalachian National Historic Trail, more than 90 fishable streams, 4
			 campgrounds, 7 picnic areas, 3 lodges, 6 backcountry cabins, and an extensive,
			 rugged backcountry open to wilderness camping to the millions of people who
			 annually visit the Park;
		Whereas the Park protects significant cultural resources,
			 including—
			(1)Rapidan Camp,
			 once a summer retreat for President Herbert Hoover and now a national historic
			 landmark;
			(2)Skyline Drive, a
			 historic district listed on the National Register of Historic Places;
			(3)Massanutten
			 Lodge, a structure listed on the National Register of Historic Places;
			(4)360 buildings and
			 structures included on the List of Classified Structures;
			(5)577 significant,
			 recorded archeological sites, 11 of which are listed on the National Register
			 of Historic Places; and
			(6)more than 100
			 historic cemeteries;
			Whereas Congress named 10 battlefields in the Shenandoah
			 Valley for preservation in the Shenandoah Valley Battlefields National Historic
			 District and Commission Act of 1996 (section 606 of Public Law 104–333; 110
			 Stat. 4174), and Shenandoah National Park, an integral partner in that
			 endeavor, provides visitors with outstanding views of pristine, natural
			 landscapes that are vital to the Civil War legacy;
		Whereas Shenandoah National Park also protects intangible
			 resources, including aspects of the heritage of the people of the United States
			 through the rigorous commitments of the Civilian Conservation Corps and the
			 advancement of Civil Rights as Shenandoah’s separate but equal
			 facilities became the first to desegregate in Virginia;
		Whereas, on October 20, 1976, Public Law 94–567 was
			 enacted, designating 79,579 acres within Shenandoah National Park’s boundaries
			 as wilderness under the Wilderness Act (16 U.S.C. 1131 et seq.), which protects
			 the wilderness character of the lands for the permanent good of the
			 whole people; and
		Whereas Congress should support efforts to preserve the
			 ecological and cultural integrity of Shenandoah National Park, maintain the
			 infrastructure of the Park, and protect the famously scenic views of the
			 Shenandoah Valley: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 75th anniversary of the dedication of Shenandoah National Park; and
			(2)acknowledges the
			 historic and enduring scenic, recreational, and economic value of the
			 Park.
			
